Name: Commission Implementing Regulation (EU) No 988/2014 of 18 September 2014 opening and providing for the management of Union tariff quotas for agricultural products originating in the Republic of Moldova
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  Europe;  agricultural activity;  international trade
 Date Published: nan

 20.9.2014 EN Official Journal of the European Union L 278/12 COMMISSION IMPLEMENTING REGULATION (EU) No 988/2014 of 18 September 2014 opening and providing for the management of Union tariff quotas for agricultural products originating in the Republic of Moldova THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2014/492/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1), and the provisional application of Title V thereof concerning trade and trade-related matters, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products (2), and in particular Article 184 thereof, Whereas: (1) Decision 2014/492/EU authorised the signing, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (the Agreement) (3). Pursuant to Decision No 2014/492/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. (2) Pursuant to Article 464(4) of the Agreement, the provisional application will be effective from the first day of the second month following the exchange of notifications. The last notification was made on 25 July 2014. Therefore, the Agreement applies on a provisional basis from 1 September 2014. (3) Annex XV-A to the Agreement lists the Union's import tariff quotas for certain goods originating in the Republic of Moldova. It is therefore necessary to open tariff quotas for those goods. (4) In order to benefit from the tariff concessions provided for in this Regulation, the goods listed in the Annex should be accompanied by proof of origin as provided for in the Agreement. (5) The tariff quotas should be managed by the Commission on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 (4). (6) The Agreement is applied provisionally as of 1 September 2014. In order to ensure the effective application and management of the tariff quotas granted under the Agreement, this Regulation should apply from that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for the goods originating in the Republic of Moldova and listed in the Annex. Article 2 The customs duties applicable to imports into the Union of goods originating in the Republic of Moldova and listed in that Annex shall, within the respective tariff quotas set out in that Annex, be suspended. Article 3 The goods listed in the Annex shall be accompanied by proof of origin as set out in Protocol II to the Agreement. Article 4 The tariff quotas set out in the Annex shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 September 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 260, 30.8.2014, p. 1. (2) OJ L 347, 20.12.2013, p. 671. (3) Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 260, 30.8.2014, p. 4). (4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight unless otherwise specified) 09.6800 0702 00 00 Tomatoes, fresh or chilled From 1.9.2014 to 31.12.2014 2 000 From 1.1. to 31.12.2015 and for each period thereafter from 1.1. to 31.12. 2 000 09.6801 0703 20 00 Garlic, fresh or chilled From 1.9.2014 to 31.12.2014 220 From 1.1. to 31.12.2015 and for each period thereafter from 1.1. to 31.12. 220 09.6802 0806 10 10 Table grapes, fresh From 1.9.2014 to 31.12.2014 10 000 From 1.1. to 31.12.2015 and for each period thereafter from 1.1. to 31.12. 10 000 09.6803 0808 10 80 Apples, fresh (excluding cider apples, in bulk, from 16 September to 15 December) From 1.9.2014 to 31.12.2014 40 000 From 1.1. to 31.12.2015 and for each period thereafter from 1.1. to 31.12. 40 000 09.6804 0809 40 05 Plums, fresh From 1.9.2014 to 31.12.2014 10 000 From 1.1. to 31.12.2015 and for each period thereafter from 1.1. to 31.12. 10 000 09.6805 2009 61 10 Grape juice (including grape must), unfermented and not containing added spirit, of a Brix value not exceeding 30, of a value exceeding 18 Euro per 100 kg net weight, whether or not containing added sugar or other sweetening matter From 1.9.2014 to 31.12.2014 500 From 1.1. to 31.12.2015 and for each period thereafter from 1.1. to 31.12. 500 2009 69 19 Grape juice (including grape must), unfermented and not containing added spirit, of a Brix value exceeding 67, of a value exceeding 22 Euro per 100 kg net weight, whether or not containing added sugar or other sweetening matter 2009 69 51 2009 69 59 Grape juice (including grape must), unfermented and not containing added spirit, of a Brix value exceeding 30 but not exceeding 67, of a value exceeding 18 Euro per 100 kg net weight, whether or not containing added sugar or other sweetening matter